Exhibit 10.2
 
ANNEX I
TO
BRIDGE LOAN AGREEMENT
(PROTOTYPE FOR EACH ISSUANCE)
 


FORM OF NOTE


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


No. 07-02- 1
US $__________2
 
RIM SEMICONDUCTOR COMPANY


SENIOR SECURED PROMISSORY NOTE DUE DECEMBER ____, 20073


THIS NOTE is one of a duly authorized issue of up to $1,100,000 of RIM
SEMICONDUCTOR COMPANY, a corporation organized and existing under the laws of
the State of Utah (the "Company"), designated as its Senior Secured Promissory
Note Series 07-02.


FOR VALUE RECEIVED, the Company promises to pay to ___________________ , the
registered holder hereof (the "Holder"), the principal sum of
___________Thousand ____________  and 00/100  Dollars (US $________)4 on the
Maturity Date (as defined below).
 
TIME IS OF THE ESSENCE WITH RESPECT TO THE COMPANY’S FULFILLMENT OF ALL OF ITS
PAYMENT OBLIGATIONS HEREUNDER.  The Holder shall not be required to give the
Company any notice of default of payment if any such payment is not timely paid
or otherwise satisfied.  All provisions of this Note which apply in the event of
the Company’s not timely fulfilling any of its payment obligations hereunder
shall apply whether or not such notice of default is given.  The Holder’s giving
of any notice to the Company shall not be deemed a waiver, modification or
amendment of this provision with respect to the failure referred to in that
notice or to any other failure by the Company timely to make any other payment
due hereunder.
 
 

--------------------------------------------------------------------------------

1Insert unique Note number for each issuance. 
2Insert amount equal to 110% of Holder’s Purchase Price. 
3Insert date which is 150 days after the Closing Date 
4See fn 2. 


1

--------------------------------------------------------------------------------


This Note or its predecessor was originally issued on July ___, 20075 (the
“Issue Date”).


This Note is being issued pursuant to the terms of the Bridge Loan Agreement,
dated as of July 26, 2007 (the “Bridge Loan Agreement”), to which the Company
and the Holder (or the Holder’s predecessor in interest) are
parties.  Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Bridge Loan Agreement.


This Note is subject to the following additional provisions:


1.           The Note will initially be issued in denominations determined by
the Company, but are exchangeable for an equal aggregate principal amount of
Note of different denominations, as requested by the Holder surrendering the
same.  No service charge will be made for such registration or transfer or
exchange.


2.           No interest will accrue on this Note until the Maturity Date.  If
any portion of this Note is outstanding on the Maturity Date, interest at the
rate of twenty-four percent (24%) per annum or the highest rate allowed by law,
whichever is lower, shall accrue on the outstanding principal of this Note from
the Maturity Date to and including the date of payment by the Company.  Such
interest shall accrue on a daily basis and shall be payable in cash. The Holder
may demand payment of all or any part of this Note, together with accrued
interest, if any, and any other amounts due hereunder, as of the Maturity Date
or any date thereafter.


3.           The Company shall be entitled to withhold from all payments of
principal of, and, if applicable, interest on, this Note any amounts required to
be withheld under the applicable provisions of the United States income tax laws
or other applicable laws at the time of such payments, and Holder shall execute
and deliver all required documentation in connection therewith.
 
 

--------------------------------------------------------------------------------


5Insert the Closing Date. 


2

--------------------------------------------------------------------------------


4.           This Note has been issued subject to investment representations of
the original purchaser hereof and may be transferred or exchanged only in
compliance with the Securities Act of 1933, as amended (the "Act"), and other
applicable state and foreign securities laws and the terms of the Bridge Loan
Agreement.  In the event of any proposed transfer of this Note, the Company may
require, prior to issuance of a new Note in the name of such other person, that
it receive reasonable transfer documentation that is sufficient to evidence that
such proposed transfer complies with the Act and other applicable state and
foreign securities laws and the terms of the Bridge Loan Agreement.  Prior to
due presentment for transfer of this Note, the Company and any agent of the
Company may treat the person in whose name this Note is duly registered on the
Company's Note Register as the owner hereof for the purpose of receiving payment
as herein provided and for all other purposes, whether or not this Note be
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.


5             (a)           The term “Maturity Date” means the earliest of (i)
December ____, 20076 (the “Stated Maturity Date”), (ii) the New Transaction
Threshold Date (as defined below), or (iii) the Default Maturity Date (as
defined below).


(b)           The term “New Transaction Threshold Date” means the date on which
the Company consummates the first New Transaction in which the Company receives,
on a cumulative basis after taking into account the gross proceeds from all
prior New Transactions, if any, after the Issue Date, gross proceeds of at least
Three Million Dollars ($3,000,000).  All such gross proceeds are determined
before deduction of any fees or other expenses or disbursements of any kind in
connection with the relevant New Transaction.


6.            (a)           Any payment made on account of this Note shall be
applied in the following order of priority: (i) first, to any amounts due
hereunder other than principal and accrued interest, (ii) then, to accrued
interest, if any, through and including the date of payment, and (iii) then, to
principal of this Note.


(b)           Subject to the provisions of Section 6(a) hereof, the outstanding
principal of this Note may be prepaid in whole or in part at the option of the
Company at any time prior to the Maturity Date.
 
 

--------------------------------------------------------------------------------

6See fn 3.

 
3

--------------------------------------------------------------------------------


7.           All payments contemplated hereby are to be made “in cash” and shall
be made in immediately available good funds of United States of America currency
by wire transfer to an account designated in writing by the Holder to the
Company (which account may be changed by notice similarly given).  For purposes
of this Note, the phrase “date of payment” means the date good funds are
received in the account designated by the notice which is then currently
effective.


8.           (a)           Subject to the terms of the Bridge Loan Agreement, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and, if
applicable, interest on, this Note at the time, place, and rate, and in the coin
or currency, as herein prescribed.  This Note is a direct obligation of the
Company.


(b)           Payment of this Note is secured pursuant to the terms of the
Security Interest Agreement, dated the Issue Date (the “Security Interest
Agreement”), executed by the Company, as debtor, in favor of the Lender, as
secured party.  The terms of the Security Interest Agreement are incorporated
herein by reference.


9.           No recourse shall be had for the payment of the principal of, or,
if applicable, the interest on, this Note, or for any claim based hereon, or
otherwise in respect hereof, against any incorporator, shareholder, officer or
director, as such, past, present or future, of the Company or any successor
corporation, whether by virtue of any constitution, statute or rule of law, or
by the enforcement of any assessment or penalty or otherwise, all such liability
being, by the acceptance hereof and as part of the consideration for the issue
hereof, expressly waived and released.


10.           The Holder of the Note, by acceptance hereof, agrees that this
Note is being acquired for investment and that such Holder will not offer, sell
or otherwise dispose of this Note  except under circumstances which will not
result in a violation of the Act or any applicable state Blue Sky or foreign
laws or similar laws relating to the sale of securities.


4

--------------------------------------------------------------------------------


11.           Any notice required or permitted hereunder shall be given in
manner provided in the Section headed "NOTICES" in the Bridge Loan Agreement,
the terms of which are incorporated herein by reference.


12.           (a)           This Note shall be governed by and interpreted in
accordance with the laws of the State of Delaware for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws.  Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
City of Wilmington or the state courts of the State of Delaware sitting in the
City of Wilmington in connection with any dispute arising under this Note and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens, to the bringing of any such
proceeding in such jurisdictions. To the extent determined by such court, the
Company shall reimburse the Holder for any reasonable legal fees and
disbursements incurred by the Holder in enforcement of or protection of any of
its rights under this Note.


(b)           JURY TRIAL WAIVER.   The Company and the Holder hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
Parties hereto against the other in respect of any matter arising out of or in
connection with this Note.


13.           (a)           The following shall constitute an "Event of
Default":


 
i.
The Company shall default in the timely payment of principal on this Note or any
other amount due hereunder (without the requirement of any further notice with
respect thereto from the Holder); or



 
ii.
Any of the representations or warranties made by the Company herein, in the
Bridge Loan Agreement or any of the other Transaction Agreements shall be false
or misleading in any material respect at the time made; or



5

--------------------------------------------------------------------------------


 
iii.
The Company shall fail to perform or observe, in any material respect, any other
covenant, term, provision, condition, agreement or obligation of any Note in
this series and such failure shall continue uncured for a period of thirty (30)
days after the Company’s receipt of written notice thereof from the Holder; or



 
iv.
The Company shall fail to perform or observe, in any material respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under any of the Transaction Agreements and such failure shall continue uncured
for a period of thirty (30) days after the Company’s receipt of written notice
thereof from the Holder; or



 
v.
The Company shall (1) admit in writing its inability to pay its debts generally
as they mature; (2) make an assignment for the benefit of creditors or commence
proceedings for its dissolution; or (3) apply for or consent to the appointment
of a trustee, liquidator or receiver for its or for a substantial part of its
property or business; or



 
vi.
A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or



 
vii.
Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company and shall not be
dismissed within sixty (60) days thereafter; or



 
viii.
Any money judgment, writ or warrant of attachment, or similar process in excess
of Seven Hundred Fifty Thousand ($750,000) Dollars in the aggregate shall be
entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of sixty
(60) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or



6

--------------------------------------------------------------------------------


 
ix.
Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding.



(b)           If an Event of Default shall have occurred and is continuing,
then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been cured or waived in writing by the Holder (which
waiver shall not be deemed to be a waiver of any subsequent default) (the period
during which such Event of Default shall be continuing until such cure or
waiver, the “Default Period”),


(i) at the option of the Holder and in the Holder's sole discretion, the Holder
may consider this Note immediately due and payable (and the Maturity Date shall
be accelerated accordingly; the “Default Maturity Date”), without presentment,
demand, protest or notice of any kinds, all of which are hereby expressly
waived, anything herein or in any note or other instruments contained to the
contrary notwithstanding, and the Holder may immediately enforce any and all of
the Holder's rights and remedies provided herein or any other rights or remedies
afforded by law, including, but not necessarily limited to, the equitable remedy
of specific performance and injunctive relief; and


(ii) the terms of Appendix I to this Note shall be effective.






[Balance of page intentionally left blank]
7

--------------------------------------------------------------------------------


 
14.           In the event for any reason, any payment by or act of the Company
or the Holder shall result in payment of interest which would exceed the limit
authorized by or be in violation of the law of the jurisdiction applicable to
this Note, then ipso facto the obligation of the Company to pay interest or
perform such act or requirement shall be reduced to the limit authorized under
such law, so that in no event shall the Company be obligated to pay any such
interest, perform any such act or be bound by any requirement which would result
in the payment of interest in excess of the limit so authorized.  In the event
any payment by or act of the Company shall result in the extraction of a rate of
interest in excess of a sum which is lawfully collectible as interest, then such
amount (to the extent of such excess not returned to the Company) shall, without
further agreement or notice between or by the Company or the Holder, be deemed
applied to the payment of principal, if any, hereunder immediately upon receipt
of such excess funds by the Holder, with the same force and effect as though the
Company had specifically designated such sums to be so applied to principal and
the Holder had agreed to accept such sums as an interest-free prepayment of this
Note.  If any part of such excess remains after the principal has been paid in
full, whether by the provisions of the preceding sentences of this Section or
otherwise, such excess shall be deemed to be an interest-free loan from the
Company to the Holder, which loan shall be payable immediately upon demand by
the Company.  The provisions of this Section shall control every other provision
of this Note.


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.


Dated: _________________, 2007


RIM SEMICONDUCTOR COMPANY


By:_______________________________________


__________________________________________
(Print Name)
__________________________________________(Title)




8

--------------------------------------------------------------------------------


APPENDIX I
TO
RIM SEMICONDUCTOR COMPANY
SENIOR SECURED PROMISSORY NOTE SERIES 07-02


Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Bridge Loan Agreement or in the Note.


1.           A.            (i)  For purposes of this Appendix, the following
terms shall have the meanings indicated below:


“Conversion Price” means the amount equal to (x) the average Closing Price for
the five (5) Trading Days ending on the Trading Day immediately before the
Conversion Date, multiplied by (y) seventy-five percent (75%); provided,
however, that the Conversion Price shall in no event be less than $0.01.


“Closing Price” means the 4:00 P.M. closing bid price of the Common Stock on the
Principal Trading Market on the relevant Trading Day(s), as reported by the
Reporting Service for the relevant date(s).


“Reporting Service” means Bloomberg LP or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by a Majority in Interest of the Holders
and reasonably acceptable to the Company.


(d)  “Majority in Interest of the Holders” means, as of the relevant date, one
or more Holders whose respective outstanding principal amounts of the Notes of
this Series held by each of them, as of such date, aggregate more than fifty
percent (50%) of the aggregate outstanding principal amounts of the outstanding
Notes of this Series held by all Holders on that date.


(ii)  At any time during the Default Period and prior to the date this Note is
paid in full in accordance with its terms, the Holder of this Note is entitled,
at its option, subject to the following provisions of this Appendix I, to
convert  the principal and the accrued interest, if any, of this Note into
shares of Common Stock, $0.001 par value ("Common Stock"), of the Company at the
Conversion Price.


1

--------------------------------------------------------------------------------


B.           Conversion shall be effectuated by faxing a Notice of Conversion
(as defined below) to the Company as provided in this paragraph.  The Notice of
Conversion shall be executed by the Holder of this Note and shall evidence such
Holder's intention to convert this Note or a specified portion hereof in the
form annexed hereto as Exhibit A. No fractional shares of Common Stock or scrip
representing fractions of shares will be issued on conversion, but the number of
shares issuable shall be rounded to the nearest whole share.  The date on which
notice of conversion is given (the "Conversion Date") shall be deemed to be the
date on which the Holder faxes or otherwise delivers the conversion notice
("Notice of Conversion") to the Company so that it is received by the Company on
or before such specified date, provided that, if such conversion would convert
the entire remaining principal of this Note, the Holder shall deliver to the
Company the original Note being converted no later than five (5) Trading Days
thereafter.  Delivery of the Notice of Conversion shall be accepted by the
Company by hand, mail or courier delivery at the address specified in said
Exhibit A or at the facsimile number specified in said Exhibit A (each of such
address or facsimile number may be changed by notice given to the Holder in the
manner provided in the Bridge Loan Agreement).  Certificates representing Common
Stock upon conversion (“Conversion Certificates”) will be delivered to the
Holder at the address specified in the Notice of Conversion (which may be the
Holder’s address for notices as contemplated by the Bridge Loan Agreement or a
different address),  via express courier, by electronic transfer or otherwise,
within three (3) Trading Days (such third Trading Day, the “Delivery Date”)
after the relevant Conversion Date.  The Holder shall be deemed to be the holder
of the shares issuable to it in accordance with the provisions of this paragraph
(B) on the Conversion Date.


C.           Notwithstanding any other provision hereof or of any of the other
Transaction Agreements, in no event (except (i) as specifically provided herein
as an exception to this provision, or (ii) while there is outstanding a tender
offer for any or all of the shares of the Company’s Common Stock) shall the
Holder be entitled to convert any portion of this Note, or shall the Company
have the obligation to convert such Note to the extent that, after such
conversion or issuance of stock in payment of interest, the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Note or other
convertible securities or of the unexercised portion of warrants or other rights
to purchase Common Stock), and (2) the number of shares of Common Stock issuable
upon the conversion of the Notes with respect to which the determination of this
proviso is being made, would result in beneficial ownership by the Holder and
its affiliates of more than 4.99% of the outstanding shares of Common Stock
(after taking into account the shares to be issued to the Holder upon such
conversion).  For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, except as otherwise provided in
clause (1) of such sentence.  Nothing herein shall preclude the Holder from
disposing of a sufficient number of other shares of Common Stock beneficially
owned by the Holder so as to thereafter permit the continued conversion of this
Note.


2

--------------------------------------------------------------------------------


D.           (i)           No later than the thirtieth day of the Default Period
(such day the “Required Filing Date”), the Company shall prepare and file with
the SEC a Registration Statement registering for resale by the Holder all
Conversion Shares (“Registrable Securities”).  Notwithstanding the requirement
to register all Registrable Securities, the Company’s obligation to register the
Registrable Securities shall initially be satisfied by the registration of the
Initial Number of Shares to Be Registered (as defined below).  The “Initial
Number of Shares to Be Registered” is a number of shares of Common Stock which
is at least equal to the sum of two hundred percent (200%) of the number of
shares into which the Note and all interest thereon for one year from the
commencement of the Default Period would be convertible at  the time of filing
of such Registration Statement (assuming for such purposes that the Note had
been eligible to be converted, and had been converted, into Conversion Shares in
accordance with its terms, whether or not such eligibility, accrual of interest
or conversion had in fact occurred as of such date) based on the Conversion
Price in effect on, or within three (3) Trading Days prior to, the date the
Registration Statement is filed (or subsequently amended). Unless otherwise
specifically agreed to in writing in advance by the Holder, the Registration
Statement shall not restrict or limit the prices at which the shares sold by the
selling stockholders thereunder may be sold and shall also state that, in
accordance with Rule 416 and 457 under the Securities Act, it also covers such
indeterminate number of additional shares of Common Stock as may become issuable
upon conversion of the Note to prevent dilution resulting from stock splits,
stock dividends or similar transactions.


(ii)           The Company will use its reasonable best efforts to cause such
Registration Statement to be declared effective on a date (the “Required
Effective Date”) which is no later than the earlier of (X) five (5) days after
oral or written notice by the SEC that it may be declared effective or (Y) the
ninetieth day after the Closing Date.


(iii)           If (X) the Company does not file the Registration Statement by
the Required Filing Date and/or (Y) for any reason,  the Registration Statement
is not declared effective by the Required Effective Date and/or (Z) the Company
does not maintain the effectiveness of such Registration Statement for at least
two years or the earlier date on which the Note has been fully paid or converted
and all Conversion Shares have been sold, the Company will pay the Holder in
cash an amount equal to 1.85185% of the outstanding principal amount of the Note
of the Holder for each 30 day period (prorated for partial periods) until such
filing, such  effective date or such effectiveness is re-established, as the
case may be.  The outstanding principal amount of the Note shall be determined
as of the close of business on the last day preceding the first day of each such
30-day period. The parties acknowledge that the damages which may be incurred by
the Holder in those events may be difficult to ascertain.  The parties agree
that the amounts payable pursuant to the foregoing provisions of this Section
1(D) are liquidated damages and represent a reasonable estimate on the part of
the parties, as of the Issue Date, of the amount of such damages.


3

--------------------------------------------------------------------------------


2.           (a)           The term “Lower Price Transaction” means a New
Transaction offered or consummated during the New Transaction Period (as defined
below), where the lowest New Transaction Price (as defined below) is, or by its
terms or by an existing understanding of the Company and the New Investor, could
subsequently be adjusted or revised to be, lower than the then effective
Conversion Price of the Note (such Conversion Price, in each case, subject to
adjustment in the same manner as the initial Exercise Price of the Warrant is
adjusted, other than as a result of the application of this Section 2 of
Appendix I).


(b)           “New Transaction Price” means the Basic New Transaction Price (as
defined below) except that if the New Transaction Exercise Price is lower than
the Basic New Transaction Price, it means the New Transaction Exercise Price.


(c)           “Basic New Transaction Price” means, as may be applicable, on a
per share basis, the lower of (1) the lowest fixed purchase price of any shares
of the New Common Stock contemplated in the New Transaction, or (2) the lowest
conversion price or put or call price which would be applicable under the terms
of the New Transaction; in each such case, whether such purchase or conversion
price or put or call price is stated or otherwise specified or is determined on
the closing date of the New Transaction by the application of a formula set in
the documents reflecting the New Transaction or could result from adjustments or
revisions contemplated in the relevant agreements for the New Transaction and
whenever such adjustment or revision would be applicable (and if no minimum
purchase price,  conversion price or put or call price, as the case may be, is
set, it shall be assumed that such minimum purchase price or conversion price is
$.01); and provided, further, that, if the securities issued in the New
Transaction are issued at a Face Value Discount (as defined below), the New
Transaction Price shall be adjusted to reflect such discount.7


(d)           “New Transaction Exercise Price” means the lowest exercise price
per share applicable to the warrants, option or similar instrument (howsoever
denominated; collectively, “New Transaction Warrants”) included in such New
Transaction, whether such exercise price is stated or could result from
adjustments or revisions contemplated in the relevant agreements for the New
Transaction and whenever such exercise price would be applicable (and,  if no
minimum exercise price is set, it shall be assumed that such minimum exercise
price is $.01).
 

--------------------------------------------------------------------------------

7By way of illustration, if convertible preferred shares having a stated value
of $1 million and a fixed conversion price of $0.50 (resulting in 2,000,000
shares) were sold for a purchase price of $800,000, the effective New
Transaction Price would be $0.40 (the conversion price at which $800,000 would
convert into 2,000,000 shares).

4

--------------------------------------------------------------------------------


(e)           “Face Value Discount” means consideration less than, as the case
may be, (x) the number of shares being issued multiplied by the stated purchase
price, (y) the stated principal amount of a debenture, note or similar
instrument or (z) the stated value of the shares of convertible stock.


(f)           The term “New Transaction Period” means the period commencing on
the Issue Date and continuing until the date on which this Note is fully paid
and/or converted.


3.           The Company covenants and agrees that, if there is a Lower Price
Transaction during the New Transaction Period, then the Conversion Price on the
unexercised portion of this Note shall be adjusted to equal the lowest New
Transaction Price applicable to the Lower Price Transaction.

 
 
 
5

--------------------------------------------------------------------------------




EXHIBIT A


RIM SEMICONDUCTOR COMPANY


NOTICE OF CONVERSION
OF
SENIOR SECURED PROMISSORY NOTE DUE DECEMBER ____,  2007
SERIES 07-02
(To be Executed by the Registered Holder in Order to Convert the Note)


TO:
RIM SEMICONDUCTOR
COMPANY                                                                                                VIA
FAX:   (503) 257-6622

305 NE 102nd Ave., Suite 105
Portland, OR 97220
Attn: President


FROM: _________________________________________________________ (“Holder”)


DATE: _______________________________________________ (the “Conversion Date”)


RE:
Conversion of $_________________ principal amount (the “Converted Note”) of the
Senior Secured Promissory Note Due December ___, 2007 (the “Note”) of RIM
SEMICONDUCTOR COMPANY (the “Company”) into ________________________ shares (the
“Conversion Shares”) of Common Stock (defined below)



The captioned Holder hereby gives notice to the Company, pursuant to the Note of
RIM SEMICONDUCTOR COMPANY that the Holder elects to convert the Converted Note
into fully paid and non-assessable shares of Common Stock, $0.001 par value (the
“Common Stock”), of the Company as of the Conversion Date specified above.  Said
conversion shall be based on the following Conversion Price


 

$_________________, representing the Conversion Price (as defined in the Note;
as adjusted to reflect capital adjustments after the Issue Date)



1

--------------------------------------------------------------------------------


 

$________________, representing the Conversion Price (as adjusted pursuant to
the terms of Appendix I to the Note)

Based on this Conversion Price, the number of Conversion Shares indicated above
should be issued in the following name(s):


Name and Record Address                                      Conversion Shares
_______________________________                                                                                     _______________
_______________________________                                                                                     _______________
_______________________________                                                                                     _______________


It is the intention of the Holder to comply with the provisions of Section 1(C)
of Appendix I to the Note regarding certain limits on the Holder's right to
convert thereunder.  The Holder believe this conversion complies with the
provisions of said Section 1(C).  Nonetheless, to the extent that, pursuant to
the conversion effected hereby, the Holder would have more shares than permitted
under said Section, this notice should be amended and revised, ab initio, to
refer to the conversion which would result in the issuance of shares consistent
with such provision. Any conversion above such amount is hereby deemed void and
revoked.


As contemplated by the Note, this Notice of Conversion is being sent by
facsimile to the telecopier number and officer indicated above.


If this Notice of Conversion represents the full conversion of the outstanding
balance of the Converted Note, the Holder either (1) has previously surrendered
the Converted Note to the Company or (2) will surrender (or cause to be
surrendered) the Converted Note to the Company at the address indicated above by
express courier within five (5) Trading Days after delivery or facsimile
transmission of this Notice of Conversion.


The certificates representing the Conversion Shares should be transmitted by the
Company to the Holder


           via express courier, or


           by electronic transfer


2

--------------------------------------------------------------------------------


within the time contemplated by the Note after receipt of this Notice of
Conversion (by facsimile transmission or otherwise) to:


_____________________________________
_____________________________________
_____________________________________




3

--------------------------------------------------------------------------------


As contemplated by the Note, the Company should also pay all accrued but unpaid
interest on the Converted Note to the Holder.


--If the Company elects to pay such interest  in Common Stock, as contemplated
by and subject to the provisions of the Note, such shares should be issued in
the name of the Holder and delivered in the same manner as, and together with,
the Conversion Shares.


--If the Company elects or is required to pay the interest in cash, such payment
should be made by wire transfer as follows:8


___________________________________


___________________________________


___________________________________




_____________________________________
(Print name of Holder)


By: __________________________________
(Signature of Authorized Person)


______________________________________
(Printed Name and Title)





--------------------------------------------------------------------------------

8Information should include the following:
 
 
All Wires:
(1) Bank Name
(2) Bank Address (including street, city, state)
(3) ABA or Wire Routing No.
(4) Account Name
(5) Account Number


If Wire is going to International (Non-US) Bank, all of the above plus:
(6) SWIFT Number
 
4